Crew III, J. P.
(dissenting). We respectfully dissent. As a starting point, we sympathize with those who assert that unprovoked flight is not a mere refusal to cooperate and can hardly be considered as “going about one’s business” (Illinois v Wardlow, 528 US 119, 124, 125; see, People v Holmes, 81 NY2d 1056, 1059 [Bellacosa, J., dissenting]). Nevertheless, given the well-established common-law principles of this State regarding police-citizen confrontations, we are constrained to conclude that the stop and seizure here was unjustified and, thus, suppression of the evidence recovered was mandated.
It is well settled that an investigatory stop must be supported by a reasonable suspicion that the defendant has committed or is about to commit a crime (see, e.g., People v Leung, 68 NY2d 734), the same predicate for a common-law inquiry (see, People v Hollman, 79 NY2d 181, 191). It is equally well settled that an anonymous tip that a person is carrying a gun is not, without more, sufficient to justify an investigatory stop (see, Florida v J.L., 529 US 266, 271; People v Gray, 154 AD2d 301). However, while an anonymous tip, standing alone, has almost no legal significance, it may, when considered in conjunction with other supporting facts, support a reasonable suspicion that a defendant has or is about to commit a crime (see, People v Salaman, 71 NY2d 869; People v Benjamin, 51 NY2d 267), thereby justifying an investigatory stop. Finally, “[f] light alone * * * even in conjunction with equivocal circumstances that * * * justify a police request for information * * * is insufficient to justify pursuit” (People v Holmes, supra, at 1058). It is only where flight is coupled with other observable circumstances indicating that criminal activity is afoot that pursuit becomes permissible (see, e.g., People v Matienzo, 81 NY2d 778, 780; People v Martinez, 80 NY2d 444, 448).
With these principles in mind, we now review the undisputed facts in this case. An anonymous call was placed to the police asserting that Will Cruz was at a particular location in the company of two other white males (one of whom subsequently was identified as defendant), that he was one of the persons *651involved in a drive-by shooting that had occurred two days earlier and that he was armed. Additionally, the caller gave a reasonably detailed description of Cruz. Shortly thereafter, a police officer observed three men not far from the location given by the caller, one of whom matched the description given by the caller. At this point, the police had an articulable reason to approach Cruz, and arguably the other two individuals, to request information regarding, inter alia, their identity, their reason for being in that location and their destination (see, People v Hollman, supra, at 191). The police clearly had no justification for an investigatory stop.
To the extent that the People argue that the caller’s information was so detailed that it demonstrated his or her reliability justifying more intrusive police action, we cannot agree. Quite clearly, an accurate description of Cruz’s readily observable location and appearance does not demonstrate that the tipster indeed had knowledge of concealed criminal activity (see, Florida v J.L., supra, at 270-271; see also, People v Elwell, 50 NY2d 231). Accordingly, when defendant bolted and ran, the officers had no authority to pursue (see, People v Holmes, supra).
Finally, to the extent that the People rely upon those cases justifying pursuit based upon rapidly developing circumstances at the scene, we do not believe they are applicable to the facts here. Certainly there were no facts observed by the police justifying a reasonable suspicion that Cruz had transferred a gun to defendant, thereby permitting pursuit. In all of the cases justifying pursuit based upon an anonymous tip, the police observed conduct at the scene making them reasonably suspicious of criminal activity (see, e.g., People v Sierra, 83 NY2d 928; People v Matienzo, supra; People v Martinez, supra). No such observations were made here. In sum, the police had an anonymous tip that Cruz was armed giving them the right to approach the three individuals for a request for information but not the right to make an investigatory stop. There is no evidence that anything else occurred except that defendant fled and, thus, the police had no authority to pursue. Mugglin, J., concurs. Ordered that the judgment is affirmed.